DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tucker et al. (US 2016/0144778).
In regards to claim 1, Tucker discloses of a system comprising: a microcontroller (for example 302) having operational control over a set of vehicle lights corresponding to left and ride sides of a front (for example see 102, 108) and back (for example see 106, 112) of the vehicle (100, for example sees Fig 1, 4-5, 6A-6B); at least one sensor (for example see Paragraphs 0011, 0013, 0048, 0067-0068 and 306) associated with the vehicle (100) and configured to provide an indication to the microcontroller (302, for example see Figs 3-4); and a user control (for example 204 or 206, 304) for sending a signal to the microcontroller (302) to activate the set of vehicle lights corresponding to the left and ride sides of the vehicle (100); wherein the microcontroller (302) flashes the set of vehicle lights at a first slower rate when the signal is received from the user control (204, 206, 304) but the indication is not received from the at least one sensor 
In regards to claim 2, Tucker discloses of the system of claim 1, wherein user control comprises a hazard light switch (for example 206, see Fig 2A and Paragraphs 0052-0053, 0096-0097).  
In regards to claim 3, Tucker discloses of the system of claim 1, wherein the indication corresponds to activation of an emergency system of the vehicle (for example see Paragraphs 0048, 0067; examples may include airbag deployment, ABS activation, rollovers, etc.).  
In regards to claim 4, Tucker discloses of the system of claim 1, wherein the indication corresponds to activation of a safety system associated with the vehicle (for example see Paragraphs 0048, 0067; examples may include airbag deployment, ABS braking, strobing lights, etc.).  
In regards to claim 5, Tucker discloses of the system of claim 1, wherein the first, slower rate is less than or equal to 2 Hertz, and the second, faster rate exceeds 2 Hertz (for example see Paragraphs 0011, 0013, 0041-0043, 0045, 0096).  
In regards to claim 6, Tucker discloses of the system of claim 1, wherein the set of vehicle lights corresponding to left and ride sides of a front (for example 102, 108) 
In regards to claim 7, Tucker discloses of a system comprising: a microcontroller (for example 302) having operational control over a set of vehicle lights corresponding to left and ride sides of a front (for example 102, 108) and back (for example 106, 112) of the vehicle (100); at least one sensor associated with the vehicle (100) and configured to provide a parameter to the microcontroller (302, for example see Paragraphs 0011, 0013, 0048, 0067-0068); and a user control (for example 204 or 206, 304) for sending a signal to the microcontroller (302) to activate the set of vehicle lights corresponding to the left and ride sides of the vehicle (100); wherein when the signal is received from the user control (204, 206, 304), the microcontroller (302) flashes the set of vehicle lights at a first, slower rate or strobes the set of vehicle lights at a second, higher rate dependent upon the parameter (for example see Figs 1, 2A, 3-4 and Paragraphs 0011, 0013, 0041-0043, 0045, 0048, 0067-0068, 0096; one example rate is approximately 1-2 Hz for standard signaling, 4 Hz is typical hazard signaling and 4+ Hz are possible for emergency signaling).  
In regards to claim 8, Tucker discloses of the system of claim 7, wherein the microcontroller (302) strobes the set of vehicle lights at the second, higher rate when the parameter is determined by the microcontroller (302) to be above a predetermined threshold (for example see Paragraphs 0011, 0013, 0041-0043, 0045, 0048, 0067-0068, 0096).  

In regards to claim 10, Tucker discloses of the system of claim 7, wherein: the at least one sensor comprises a plurality of sensors (for example see Paragraphs 0011, 0013, 0048, 0067-0068), each providing a parameter to the microcontroller (302); and when the signal is received from the user control (204, 206, 304), the microcontroller (302) flashes the set of vehicle lights at a first, slower rate or strobes the set of vehicle lights at a second, higher rate dependent upon each parameter received from each of the plurality of sensors (for example see Paragraphs 0011, 0013-0016, 0041-0043, 0045, 0048, 0067-0068, 0096; first rate may be standard 1-2 Hz for signaling and the second rate may be 4+ Hz for emergency/hazard indications).  
In regards to claim 11, Tucker discloses of the system of claim 7, wherein the parameter comprises a speed of the vehicle (for example see Paragraphs 0011, 0013, 0068).  
In regards to claim 12, Tucker discloses of a system comprising: a microcontroller (for example 302) having operational control over a set of vehicle signal lights including at left front light (for example 102) on a left front of the vehicle (100), a right front light (for example 108) on a right front of the vehicle (100), a left rear light (for example 106) on a left rear of the vehicle (100), and a right rear light (for example 112) on a right rear of the vehicle (100); a first user control (for example 206, 304 or 306) for 
In regards to claim 16, Tucker discloses of the system of claim 12, further comprising at least one vehicle sensor (for example see Paragraphs 0011, 0013, 0048, 0067-0068) providing an indication to the microcontroller (302), wherein the microcontroller (302) offers the selection to a user to strobe the set of vehicle lights when the signal to activate the set of vehicle lights as emergency hazard flashers has been received and the indication has been received (for example see Paragraphs 0009, 0011, 0013-0016, 0041-0043, 0045, 0048, 0067-0068, 0096).  

In regards to claim 18, Tucker discloses of the system of claim 16, wherein the indication corresponds to activation of a vehicle emergency system (for example see Paragraphs 0048, 0067; examples may include airbag deployment, ABS activation, rollovers, etc.).  
In regards to claim 19, Tucker discloses of the system of claim 12, further comprising at least one vehicle sensor (for example see Paragraphs 0011, 0013, 0048, 0067-0068) providing a parameter to the microcontroller (302), wherein the microcontroller (302) offers the selection to a user to strobe the set of vehicle lights when the signal to activate the set of vehicle lights as emergency hazard flashers has been received and the parameter is within a predetermined threshold (for example see Paragraphs 0009, 0011, 0013-0016, 0041-0043, 0045, 0048, 0067-0068, 0096).  
In regards to claim 20, Tucker discloses of the system of claim 19, wherein the parameter comprises vehicle speed (for example see Paragraphs 0011, 0013, 0068).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al. (US 2016/0144778) in view of Smith et al. (US 8,405,498).
In regards to claim 13, Tucker discloses of the system of claim 12 as found within the explanation above.
However, Tucker does not explicitly disclose of wherein the second user control comprise a soft switch.  
Smith discloses of a system for controlling various vehicle signal lights (for example 111, 203, 205, 207, 209) of a vehicle (201); the system comprising user controls (for example 109, see Fig 1); and wherein the user control comprises a soft switch (for example see Figs 1-2 and Column 5 Lines 42-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a soft switch as a user control as taught by Smith for providing a convenient control location to a vehicle operator within a display screen of the vehicle. 
In regards to claim 14, Tucker in view of Smith disclose of the system of claim 13, wherein the second user control and the first user output comprise a touch screen (for example see Smith Fig 1 and Column 5 Lines 42-58; soft button on a screen pertains to touch screens).  
In regards to claim 15, Tucker in view of Smith disclose of the system of claim 14, wherein the first user control comprises a vehicle hazard light switch (for example 206, see Tucker Fig 2A and Paragraphs 0052-0053, 0096-0097; also see Figs 1-2 of Smith).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844